Winkler, J.
This is an appeal from a judgment of conviction for an assault with intent to murder one Sadie McClellan. ,
All the proceedings, up to the returning of the verdict, appear to have been regular, and in substantial conformity to the rules of the Code and the adjudications thereunder, and therefore the several errors complained of, anterior to the verdict, need not be specially considered.
The most important feature presented in the motion for a new trial relates to the alleged newly-discovered evidence of Mrs. Bettie Hasselmeyer, who made affidavit to having witnessed the rencontre out of which the indictment originated, and that she had never communicated the fact of her having witnessed the difficulty to the appellant, through fear of her husband.
Agreeably to the statement of facts, the matters mentioned in the affidavit of Mrs. Hasselmeyer in support of the motion for a new trial were testified to by other witnesses, who had equal opportunity for observation; and if her testimony had been offered on the trial, it is not perceived that it would in any way have changed the result; *23whilst the witnesses spoke of another meeting on the beach, which Mrs. Hasselmeyer appears not to have known any thiii2: about.
O
The present case is unlike the case of Dunham v. The State, 3 Texas Ct. App. 465, cited by appellant’s counsel. We are of opinion, in view of the whole evidence as shown by the transcript, that there was no sufficient showing of diligence to discover the new evidence, and that, if obtained, it would not be likely to produce a different result; and that the court did not err in overruling the motion for a new trial.
Finding no such error as would warrant this court in reversing the judgment, viewing the whole case in the.light of the arguments presented by counsel for the appellant, the judgment is affirmed.

Affirmed.